DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 July 2021, have been considered.

Drawings
The drawings received on 28 July 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid ejecting head having a first nozzle row extending in a first direction, a second nozzle row extending in the first direction, a first supply flow path for supplying a liquid to the first nozzle row and the second nozzle row, a first filter chamber, which has a first inlet, and a second filter chamber, which has a second inlet, where the first supply flow path has a branch flow path, the first filter chamber and the second filter chamber are disposed so as to at least partially overlap each other when viewed in a second direction, and the first inlet and the second inlet are disposed at a part where the first filter chamber and the second filter chamber overlap each other when viewed in the second direction.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-12 are allowed for being dependent upon claim 1.
United States Patent No. 10,144,218 to Takino discloses a liquid ejecting head (Fig. 3, element 1) having a first nozzle row (Fig. 2, array of element 21) extending in a first direction (Fig. 2, X direction), a second nozzle row (Fig. 2, another array of element 21) extending in the first direction, a first supply flow path (Fig. 8, element 70) for supplying a liquid to the first nozzle row and the second nozzle row, a first filter chamber (Fig. 8, element 102), which has a first inlet (Fig. 8, element 101), and a second filter chamber (Fig. 8, another one of element 102), which has a second inlet (Fig. 8, another one of element 101), where the first filter chamber and the second filter chamber are disposed so as to at least partially overlap each other when viewed in a second direction (Fig. 8, Y direction).  However, Takino fails to disclose the first inlet and the second inlet are disposed at a part where the first filter chamber and the second filter chamber overlap each other when viewed in the second direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        09/01/2022